department of the treasury internal_revenue_service washington d c tax exempt and government entities uniform issue list no dollar_figure oct attn legend organization a cccccsscssssssssssssceesssscectesessscenecssesuvaces counci bb ccc cece cceecececececeseeacuvuseccsececncecececes to ep lar uk dear this is in response to a letter dated date submitted on your behalf by your authorized representative as supplemented by correspondence dated date requesting rulings under sec_414 of the internal_revenue_code the code’ the following facts and representations were submitted in connection with your request organization a is a federally recognized indian_tribe and the governing body of organization a is council b employer c is a tribal police department which was created by council b in in state m passed statutes and g which authorize employer c to exercise the powers of a state m law enforcement agency with respect to the geographical area held by the united_states in trust for organization a to appoint state licensed peace officers and to grant those officers the same powers as peace officers employed by municipalities and counties in state m if certain requirements are met this legislation also specifies the ways in which employer c is subject_to the laws operations jurisdiction and practices of county d’s sheriff's office and the county d attorney one requirement is that employer c’s peace officers be licensed by state m’s board_of peace officer standards and training the board state m created the board to set training and licensing standards for peace officers in state m the board is mandated by state m's legislature to promulgate rules governing peace officers pursuant to this statutory mandate the board has promulgated voluminous rules governing the education licensure and continuing education of peace officers included are rules governing the certification of schools delivering peace officer training the minimum education requirements for peace officer license applicants and rules governing the licensure examination itself including the eligibility requirements for sitting for the exam also included are specific rules setting forth the requirements for maintaining a peace officer license to receive a renewal of a license officers must certify that they have completed a certain number of continuing education classes approved and accredited by the board and peace officers must uphold the specific standards of conduct promulgated by the board failure to meet these standards of conduct may result in the suspension or revocation of the officer's license by the board if employer c’s peace officers fail to maintain their state peace officer licenses they no longer qualify under the definition of peace officer in statute and the provisions of statute g granting them full police powers no longer apply statute g also requires that organization a enter into a mutual aid agreement with county d city e and city f to define and regulate the provision of law enforcement services and to provide for mutual aid and cooperation organization a has entered into agreements with each of these three political subdivisions of state m to the routine powers of a state m law enforcement agency employer c will provide emergency aid to county d’s sheriff and the cities’ chiefs of police at their request and at all times while rendering such aid employer c will be under the authority of the chief law enforcement officer of the jurisdiction requesting such aid emergency assistance is also provided to employer c within the parameters set forth in the agreements the agreements treat organization a’s police department employer c in the same manner as a state law enforcement agency with respect to the geographical area held in trust by the united_states for organization a the organization a reservation and statute g treats organization a as a governmental_unit for purposes of entering into these agreements in addition employer c’s police officers are subject_to the supervision of the county d’s sheriff's office and the county d attorney with regard to criminal investigations crime scene handling and criminal prosecution under statute g county d’s sheriff's office is responsible for receiving and jailing persons arrested by employer c’s police officers and the county d attorney is responsible for prosecuting any person arrested investigated or detained by employer c’s police officers for violation of the criminal laws of state m those arrested do not remain in employer c’s custody and only the county d attorney has the authority to determine whether to prosecute an individual otherwise within the jurisdiction of employer c criminal background checks are performed through the county’s or state m’s database the method by which employer c handles law enforcement data is also controlled by statute g and employer c’s police officers are dispatched by means of a dispatch service controlled and maintained by county d recently state m passed statute h which provides that tribal police officers within the meaning of statute may participate in plan x if the tribal police department receives rulings from the internal_revenue_service that it is an agency_or_instrumentality of state m and contributions made by the tribal police department to a retirement_plan on behalf of employees of the tribal police department are contributions made to a governmental_plan within the meaning of code sec_414 accordingly based on the above facts and representations you have requested the following rulings that organization a’s police department is an agency_or_instrumentality of state m for purposes of enforcing state law and that the contributions made by organization a to plan x on behalf of its board licensed police officers are contributions to a governmental_plan under code sec_414 code sec_414 provides in part that the term governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 rev_rul provides that a plan will not be considered a governmental_plan within the meaning of code sec_414 merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power under revrul_89_49 one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision is the degree of control that a governmental entity or entities exercise over the organization’s everyday operations other factors include whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization’s trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit the revenue_ruling clarifies that although all of the above factors are considered in determining whether an organization is an agency_or_instrumentality of a government the mere satisfaction of one or all of the factors is not necessarily determinative -4 in this case employer c’s authority to exercise the powers of a state law enforcement agency is granted by state m through statutes and g and this authority can be revoked at any time if the conditions delineated in these statutes are met employer c’s police officers are granted the same authority as that of county or municipal peace officers and they are treated as employees of an agency_or_instrumentality for purposes of participating in plan x employer c’s peace officers must be licensed by state m’s board and are subject_to its continuing oversight authority and requirements employer c is subject_to control by county d and cities e and f required to use county d’s jails for the custody and incarceration of individuals that it arrests and is subject_to the authority of the county d attorney who decides whether to investigate a crime or pursue prosecution the agreements entered into between organization a and county d and cities e and f further control the day to day operations of employer c by defining the terms of mutual aid and cooperation of the respective police functions is subject_to the control of the county d sheriff and the chiefs of police of cities e and f when providing emergency or back up assistance to those jurisdictions thus employer c is distinguishable from the entity described in revrul_89_49 because of the extensive control_over the day to day operations of employer c exercised by state m or political_subdivision thereof specifically employer c employer c is accordingly based on the above facts and representations we conclulde with respect to your ruling requests that contributions made by employer c to plan x on behalf of its peace officers who are licensed by the board are considered contributions by an agency_or_instrumentality of state m or political_subdivision thereof for purposes of code sec_414 and participation in plan x by such peace officers of employer c will not adversely affect the status of plan x as a governmental_plan within the meaning of sec_414 no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code the above rulings are based on the assumption that plan x is qualified under code sec_401 and its trust exempt under sec_501 a at all relevant times this ruling is directed only to the specific taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions please contact sincerely yours madi sd ue madan dua acting manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc
